Case 1:20-cr-00515-JMF Document 11 Filed 10/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20-CR-515  (JMF)
Alan Tejeda-lsabel
Defendant(s).
X
Defendant Alan Tejeda-lsabel hereby voluntarily consents to
participate in the following proceeding via_X__ videoconferencing or ____ teleconferencing:

Initial Appearance Before a Judicial Officer

X Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

 

 

Alban Vageda-Neabel Warisa K Cabrera
Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Alan Tejeda-lIsabel Marisa K. Cabrera
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephorfe c ner
4
Vy

  

___ 10/26/2020

Date U.S. Distt judg

 
